UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-24746 TESSCO Technologies Incorporated (Exact name of registrant as specified in its charter) Delaware 52-0729657 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 11126 McCormick Road, Hunt Valley, Maryland (Address of principal executive offices) (Zip Code) (410) 229-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The number of shares of the registrant’s Common Stock, $0.01 par value per share, outstanding as of July 31, 2013, was 8,222,565. TESSCO Technologies Incorporated Table of Contents Part I FINANCIAL INFORMATION Page Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 25 Item 4. Controls and Procedures. 26 Part II OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 27 Signature 28 -2- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. TESSCO Technologies Incorporated Consolidated Balance Sheets June 30, 2013 March 31, 2013 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Product inventory, net Deferred tax assets Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill, net Other long-term assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ $ Payroll, benefits and taxes Income and sales tax liabilities Accrued expenses and other current liabilities Revolving line of credit Current portion of long-term debt Total current liabilities Deferred tax liabilities Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and Contingencies Shareholders’ equity: Preferred stock, $0.01 par value, 500,000 shares authorized and no shares issued and outstanding Common stock $0.01 par value, 15,000,000 shares authorized, 13,578,313 shares issued and 8,139,298 shares outstanding as of June 30, 2013, and 13,362,398 shares issued and 7,987,900 shares outstanding as of March 31, 2013 Additional paid-in capital Treasury stock, at cost, shares 5,439,015 outstanding as of June 30, 2013 and 5,374,498 shares outstanding as of March 31, 2013 ) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. -3- Table of Contents TESSCO Technologies Incorporated Unaudited Consolidated Statements of Income Fiscal Quarters Ended June 30, 3013 July 1, 2012 Revenues $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Income from operations Interest, net Income before provision for income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends declared per common share $ $ See accompanying notes. -4- Table of Contents TESSCO Technologies Incorporated Unaudited Consolidated Statements of Cash Flows Three Months Ended June 30, 2013 July 1, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Non-cash stock-based compensation expense Deferred income taxes and other ) ) Change in trade accounts receivable ) Change in product inventory ) ) Change in prepaid expenses and other current assets ) Change in trade accounts payable ) Change in payroll, benefits and taxes ) ) Change in income and sales tax liabilities ) ) Change in accrued expenses and other current liabilities Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASHFLOWS FROM FINANCING ACTIVITIES Net borrowings from revolving line of credit Payments on long-term debt ) ) Cash dividends paid ) ) Purchases of treasury stock and repurchases of common stock fromemployees and directors for minimum tax withholdings ) ) Excess tax benefit from stock-based compensation Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See accompanying notes. -5- Table of Contents TESSCO Technologies Incorporated Notes to Unaudited Consolidated Financial Statements Note 1. Description of Business and Basis of Presentation TESSCO Technologies Incorporated, a Delaware corporation (TESSCO, we, or the Company), architects and delivers innovative product and value chain solutions to support wireless broadband systems. The Company provides marketing and sales services, knowledge and supply chain management, product-solution delivery and control systems, utilizing extensive Internet and information technology. Approximately 98% of the Company’s sales are made to customers in the United States. The Company takes orders in several ways, including phone, fax, online and through electronic data interchange. Over 99% of the Company’s sales are made in United States Dollars. In management’s opinion, the accompanying interim consolidated financial statements of the Company include all adjustments, consisting only of normal, recurring adjustments, necessary for a fair presentation of the Company’s financial position for the interim periods presented. These statements are presented in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in the Company’s annual financial statements have been omitted from these statements, as permitted under the applicable rules and regulations. The results of operations presented in the accompanying interim consolidated financial statements are not necessarily representative of operations for an entire year. The information included in this Form 10-Q should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2013. Note 2. Stock-Based Compensation The Company’s selling, general and administrative expenses for the three months ended June 30, 2013 and July 1, 2012 include $579,900 and $337,800, respectively, of non-cash stock-based compensation expense. Stock-based compensation expense is primarily related to our Performance Stock Unit (PSU) Program. In addition, the Company recorded an excess tax benefit directly to shareholders’ equity of $1,004,500 and $2,140,200, primarily related to the PSUs which vested during the three months ended June 30, 2013 and July 1, 2012, respectively. Performance Stock Units: The following table summarizes the activity under the Company’s PSU program for the first three months of fiscal 2014: Three Months Ended June 30, 2013 Weighted Average Fair Value at Grant Date Unvested shares available for issue under outstanding PSUs, beginning of period $ PSU’s Granted PSU’s Vested ) PSU’s Forfeited/Cancelled ) Unvested shares available for issue under outstanding PSUs, end of period $ Of the 331,722 shares available for issuance under outstanding PSUs but not yet vested as of June 30, 2013, 222,722shares have been earned, and assuming the respective participants remain employed by or associated with the Company on these dates, the shares earned in respect of each measurement year will vest and be issued in installments beginning on or about May 1 of the fiscal year following the applicable measurement year and continuing on or about May 1 of each of the three immediately following fiscal years. During fiscal 2014, the Compensation Committee of the Board of Directors, with the concurrence of the full Board of Directors, granted additional PSUs to select key employees, providing them with the opportunity to earn up to 109,000 additional shares of the Company’s common stock in the aggregate, depending upon whether certain threshold or goal earnings per share targets are met, and subject to individual performance. These PSUs have a one year measurement period (fiscal 2014), with any shares earned at the end of fiscal 2014 to vest and be issued ratably on or about May 1 of each of 2014, 2015, 2016 and 2017, provided that the respective participants remain employed by the Company on each such date. The PSUs cancelled during fiscal 2014 related to the fiscal 2013 grant of PSUs, which had a one year measurement period (fiscal 2013). The PSUs were cancelled because the applicable fiscal 2013 performance targets were not fully satisfied. Per the provisions of the 1994 Plan, the shares related to these forfeited and cancelled PSUs were added back to the 1994 Plan and became available for future issuance. If the maximum number of PSUs granted in fiscal 2014 is assumed to be earned, total unrecognized compensation costs, on these PSUs plus all earned but unvested PSU’s would be approximately $3.5 million, net of estimated forfeitures, as of June 30, 2013, and would be expensed through fiscal 2017. To the extent the actual forfeiture rate is different from what is anticipated, stock-based compensation related to these awards will be different from the Company’s expectations. -6- Table of Contents Restricted Stock: In fiscal 2007, the Company granted 225,000 shares of the Company’s common stock to its Chairman and Chief Executive Officer as a restricted stock award under the 1994 Plan. These shares are issued and vest (subject to the risk of forfeiture) ratably over ten fiscal years based on service, beginning on the last day of fiscal 2007 and ending on the last day of fiscal 2016, subject, however, to the terms applicable to the award, including terms providing for possible acceleration of vesting upon death, disability, change in control or certain other events. The fair value for these shares at the grant date was $10.56. As of June 30, 2013, 67,500 shares remained unvested, and there was no activity related to these restricted shares during the first three months of fiscal 2014. As of June 30, 2013, there was approximately $0.7 million of total unrecognized compensation costs, net of estimated forfeitures, related to this issuance of restricted stock. Unrecognized compensation costs are expected to be recognized ratably over a remaining period of approximately three years. On April 25, 2011, May 3, 2012 and May 14, 2013 an aggregate of 36,000, 20,100, and 15,000, restricted stock awards, respectively, were granted to the non-employee directors of the Company. These awards provide for the issuance of shares of the Company’s common stock in accordance with a four year annual vesting schedule, provided that the director remains associated with the Company (or meets other criteria as prescribed in the applicable award agreement) on each such date.As of June 30, 2013, there was approximately $0.4 million of total unrecognized compensation cost, net of estimated forfeitures, related to the issuance of these restricted stock awards. PSUs and RSUs are expensed based on the grant date fair value, calculated as the closing price of TESSCO common stock as reported by NASDAQ on the date of grant minus the present value of dividends expected to be paid on the common stock before the award vests, because dividends or dividend-equivalent amounts do not accrue and are not paid on unvested PSUs and RSUs. To the extent the actual forfeiture rates are different from what is estimated, stock-based compensation related to the restricted awards will be different from the Company’s expectations. Note 3. Fair Value of Financial Instruments The Company complies with the FASB standard regarding fair value measurement and disclosure requirements for assets and liabilities carried at fair value.Accordingly, assets and liabilities carried at fair value are classified and disclosed in one of the following three categories: · Level 1: Quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2: Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets, and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3: Unobservable inputs for the asset or liability that reflect the reporting entity’s own assumptions about the inputs used in pricing the asset or liability. The Company had no assets and liabilities recorded at fair value as of June 30, 2013 or as of March 31, 2013. The carrying amounts of cash and cash equivalents, trade accounts receivable, product inventory, trade accounts payable, accrued expenses and other current liabilities approximate their fair values as of June 30, 2013 and March 31, 2013 due to their short term nature. Additionally, the fair value of the current outstanding balance on our revolving debt facility approximates the carrying value as of June 30, 2013 due to its short term nature. Fair value of long-term debt is calculated using current market interest rates, which we consider to be a Level 2 input as described in the fair value accounting guidance on fair value measurements, and future principle payments, as of June 30, 2013 and March 31, 2013 is estimated as follows: June 30, 2013 March 31, 2013 Carrying Amount Fair Value Carrying Amount Fair Value Note payable to a bank $ Note payable to Baltimore County $ -7- Table of Contents Note 4. Income Taxes As of June 30, 2013, the Company had a gross amount of unrecognized tax benefits of $568,800 ($369,700 net of federal benefit).As of March 31, 2013, the Company had a gross amount of unrecognized tax benefits of $631,100 ($416,500 net of federal benefit). The Company’s accounting policy with respect to interest and penalties related to tax uncertainties is to classify these amounts as income taxes. The total amount of interest and penalties related to tax uncertainties recognized in the consolidated statement of income for the firstthree months of our fiscal 2014 was a benefit of $22,100 (net of federal benefit) due to the expiration of a statute of limitations relating to an uncertain tax position. The cumulative amount included in the consolidated balance sheet as of June 30, 2013 was $291,400 (net of federal benefit). The total amount of interest and penalties related to tax uncertainties recognized in the consolidated statement of income for the firstthree months of our fiscal 2013 was $17,800 (net of federal benefit) and the cumulative amount included in the consolidated balance sheet as of March 31, 2013 was $309,000 (net of federal benefit). A reconciliation of the changes in the gross balance of unrecognized tax benefits, net of interest is as follows: Beginning balance at March 31, 2013 of unrecognized tax benefit $ Reversal related to statute expiration ) Increases related to current period tax positions Ending balance at June 30, 2013 of unrecognized tax benefits $ Note 5. Earnings Per Share The Company calculates earnings per share considering the FASB standard regarding accounting for participating securities, which requires the Company to use the two-class method to calculate earnings per share. Under the two-class method, earnings per common share is computed by dividing the sum of the distributed earnings to common shareholders and undistributed earnings allocated to common shareholders by the weighted average number of common shares outstanding for the period. In applying the two-class method, undistributed earnings are allocated to both common shares and participating securities based on the weighted average shares outstanding during the period. The following table presents the calculation of basic and diluted earnings per common share (in thousands, except per share amounts): Three Months Ended June 30, 2013 July 1, 2012 Earnings per share – Basic: Net earnings $ $ Less: Distributed and undistributed earnings allocated to nonvested stock ) ) Earnings available to common shareholders – Basic $ $ Weighted average common shares outstanding – Basic Earnings per common share – Basic $ $ Earnings per share – Diluted: Net earnings $ $ Less: Distributed and undistributed earnings allocated to nonvested stock ) ) Earnings available to common shareholders – Diluted $ $ Weighted average common shares outstanding – Basic Effect of dilutive options Weighted average common shares outstanding – Diluted Earnings per common share – Diluted $ $ Anti-dilutive equity awards not included above -8- Table of Contents Note 6. Business Segments Beginning in the first quarter of fiscal year 2014, the Company modified the structure of its internal organization, so that all sales operations report to one individualand to streamline its operations. Each of the Company’s products lines are sold to each of its customer markets; assets are not segmented; and support resources are shared between all sales teams.As a result of this modification, the Company concluded that changes to its reportable segments were warranted. The Company now evaluates its business in one segment as the chief decision maker primarily reviews results as one unit. However, to provide investors with increased visibility into the markets it serves, the Company also reports revenue and gross profit by the following customer market units:(1) public carriers, contractors and program managers that are generally responsible for building and maintaining the infrastructure system and provide airtime service to individual subscribers; (2) private system operators and governments including commercial entities such as major utilities and transportation companies, federal agencies and state and local governments that run wireless networks for their own use; (3) commercial dealers and resellers that sell, install and/or service cellular telephone, wireless networking, broadband and two-way radio communications equipment primarily for the enterprise market;(4) retailers, dealer agents and carriers; and (5) our Major 3PL relationship that was fully transitioned at the end of fiscal year 2013. All prior periods have been restated to reflect this change. The Company evaluates revenue, gross profit, net profit contribution and income before provision for income taxes.Net profit contribution is defined as gross profit less any expenses that can be directly attributed.This includes sales, product management, purchasing, credit and collections and distribution team expenses, plus freight out and internal and external marketing costs.Corporate support expenses include administrative costs – finance, human resources, information technology, operating facility occupancy expenses, depreciation, amortization and interest, plus the company-wide pay on performance bonus expense. Certain cost of sales and other applicable expenses have been allocated to each market unitbased on a percentage of revenues and/or gross profit, where appropriate. Market unit activity for the first quarter of fiscal years 2014 and 2013 is as follows (in thousands): Three Months Ended June 30, 2013 July 1, 2012 Revenues Public Carriers, Contractors & Program Managers $ $ Private & Government System Operators Commercial Dealers & Resellers Retailer, Independent Dealer Agents & Carriers Revenue, excluding Major 3PL relationship Major 3PL relationship Total revenues Gross Profit Public Carriers, Contractors & Program Managers Private & Government System Operators Commercial Dealers & Resellers Retailer, Independent Dealer Agents & Carriers Gross profit, excluding Major 3PL relationship Major 3PL relationship Total gross profit Direct expenses Segment net profit contribution Corporate support expenses Income before provision for income taxes $ $ -9- Table of Contents The Company also reviews revenue and gross profit by its four product categories: · Base station infrastructure products are used to build, repair and upgrade wireless telecommunications. Products include base station antennas, cable and transmission lines, small towers, lightning protection devices, connectors, power systems, miscellaneous hardware, and mobile antennas. Our base station infrastructure service offering includes connector installation, custom jumper assembly, site kitting and logistics integration. · Network systems products are used to build and upgrade computing and Internet networks.Products include fixed and mobile broadband equipment, wireless networking, filtering systems, two-way radios and security and surveillance products.This product category also includes training classes, technical support and engineering design services. · Installation, test and maintenance products are used to install, tune, maintain and repair wireless communications equipment. Products include sophisticated analysis equipment and various frequency-, voltage- and power-measuring devices, as well as an assortment of tools, hardware, GPS, safety and replacement and component parts and supplies required by service technicians. · Mobile device accessories include cellular phone and data device accessories such as replacement batteries, cases, speakers, mobile amplifiers, power supplies, headsets, mounts, car antennas, music accessories and data and memory cards. Retail merchandising displays, promotional programs, customized order fulfillment services and affinity-marketing programs, including private label Internet sites, complement our mobile devices and accessory product offering. Supplemental revenue and gross profit information by product category for the first quarter of fiscal years 2014 and 2013 are as follows (in thousands): Three months ended June 30, 2013 Three months ended July 1, 2012 Revenues Base station infrastructure $ $ Network systems Installation, test and maintenance Mobile device accessories Total revenues $ Gross Profit Base station infrastructure $ $ Network systems Installation, test and maintenance Mobile device accessories Total gross profit $ $ -10- Table of Contents Note 7. Stock Buyback On April 28, 2003, the Company’s Board of Directors approved a stock buyback program. As of June 30, 2013, the Board of Directors had authorized the purchase of up to 3,593,350 shares of outstanding common stock under the stock buyback program. Shares may be purchased from time to time in the open market, by block purchase, or through negotiated transactions, or possibly other transactions managed by broker-dealers. No time limit has been set for completion or expiration of the program. As of June 30, 2013, the Company had purchased 3,505,187 shares under the stock buyback program for approximately $30.7 million, or an average of $8.76 per share. Of the total shares repurchased under the stock buyback program, none were purchased during fiscal 2013 or the first three months of fiscal 2014. As of June 30, 2013, 88,163 shares remained available for repurchase under this program. The Company also withholds shares from its employees and directors at their request, equal to the minimum federal and state tax withholdings related to vested performance stock units, stock option exercises and restricted stock awards. For the three months ended June 30, 2013 and July 1, 2012 the allocated value of the shares withheld totaled $1,378,100 and $1,799,000, respectively. Note 8. Concentration of Risk The Company’s future results could be negatively impacted by the loss of certain customer and/or vendor relationships. For the fiscal quarter ended June 30, 2014, no customer accounted for more than 6% of total consolidated revenues. For the fiscal quarter ended July 1, 2013, sales of products to AT&T Mobility Inc. (“AT&T”), accounted for 38% of total revenue. In April 2012, we were notified by AT&T of their intention to transition their third party logistics retail store supply chain business away from us beginning in the second quarter of our fiscal 2013. As of the close of our fiscal 2013, this business was fully transitioned. -11- Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This commentary should be read in conjunction with the Management’s Discussion and Analysis of Financial Condition and Results of Operations from the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2013. Business Overview and Environment TESSCO Technologies Incorporated (TESSCO, we, or the Company) architects and delivers innovative product and value chain solutions, at lower costs, to support wireless broadband systems. Although we sell products to customers in many countries, approximately 98% of our sales are made to customers in the United States. We have operations and office facilities in Hunt Valley, Maryland, Reno, Nevada and San Antonio, Texas. We evaluate our business as one segment.However, we also report revenue and gross profit by the following market units: (1) public carriers, contractors and program managers; (2) private and government system operators; (3) commercial dealers and resellers; (4) retailers, independent dealer agents and carriers, and (5) our Major 3PL relationship that was fully transitioned at the completion of fiscal 2013. We offer a wide range of products that are classified into four product categories: base station infrastructure; network systems; installation, test and maintenance; and mobile device accessories. Base station infrastructure products are used to build, repair and upgrade wireless telecommunications. Sales of traditional base station infrastructure products, such as base station radios, cable and transmission lines and antennas are in part dependent on capital spending in the wireless communications industry. Network systems products are used to build and upgrade computing and Internet networks. We have also been growing our offering of wireless broadband, network equipment, security and surveillance products, which are not as dependent on the overall capital spending of the industry. Installation, test and maintenance products are used to install, tune, and maintain wireless communications equipment. This category is made up of sophisticated analysis equipment and various frequency-, voltage- and power-measuring devices, replacement parts and components as well as an assortment of tools, hardware and supplies required by service technicians. Mobile device accessories include cellular phone and data device accessories. As discussed above, our Major 3PL relationship with AT&T Mobility (AT&T) was fully transitioned during the fourth quarter of fiscal year 2013.This relationship produced large revenues, but at much lower gross margins than our remaining business.As a result, we experienced and we will most likely continue to experience for the next two quarters, a year over year decline in quarterly overall revenues.However, due to an 18% increase in non 3PL revenues, year over year, gross profit remained at approximately the same level for the first quarter of fiscal 2014 as compared to the first quarter of fiscal 2013.Selling, general and administrative expenses decreased by 0.3% over the prior year quarter. As a result, net income increased by 2.0% and diluted earnings per share remained constant compared to the prior-year quarter. We believe that the recent revenue growth in our core business (which we define as our overall business excluding sales to our recently transitioned Major 3PL retail store supply chain relationship) has been, and we expect that it will continue to be, largely driven by the growth in consumer demand for wireless devices generally.We expect this to drive opportunities for the sale of mobile device accessories as well as to augment the demand for network build outs. We have seen the impact of these build-outs, as evidenced by very strong growth in our public system operators and contractors and program managers market in the past year. We continue to see large enterprises, utilities, and governments increasing their use of wireless networks in their businesses and operations. The wireless communications distribution industry is competitive and fragmented and is comprised of several national distributors. In addition, many manufacturers sell direct. Barriers to entry for distributors are relatively low, particularly in the mobile devices and accessories market, and the risk of new competitors entering the market is high. Consolidation of larger wireless carriers has and will most likely continue to impact our current and potential customer base. In addition, the agreements or arrangements with our customers or vendors looking to us for product and supply chain solutions are typically of limited duration and are terminable by either party upon several months, or otherwise short notice. Our ability to maintain these relationships is subject to competitive pressures and challenges. Because of the nature of our business,we have been affected from time to time in the past by the loss and changes in the business habits of significant customer and vendor relationships, and expect that we will continue to be so affected in the future. We believe, however, that our strength in service, the breadth and depth of our product offering, our information technology system, industry experience and knowledge, and our large customer base and purchasing relationships with approximately 375 manufacturers, provide us with a significant competitive advantage over new entrants to the market. -12- Table of Contents Results of Operations First Quarter of Fiscal Year 2014 Compared with First Quarter of Fiscal Year 2013 Total Revenues. Revenues for the first quarter of fiscal 2014 decreased 25.1% as compared with the first quarter of fiscal 2013, largely due to the completed transition, prior to the beginning of the first quarter of fiscal 2014, of our Major 3PL retail store supply chain relationship. Excluding the transitioned 3PL relationship, our revenues grew by 17.7% as compared to the first quarter of fiscal 2013.The public system operators, contractors and program managers market grew revenues by 86.7%. This growth was primarily driven by a need by our customers to increase bandwidth and upgrade their infrastructure to accommodate increasing wireless traffic. The need for increased bandwidth was echoed in our commercial dealers and resellers market, with revenue growth of 14.0%. Revenue within the private and government system operators markets declined 5.8% due to economic uncertainties as well as government spending cuts. Revenues in our retailers, independent dealer agents and carriers market increased in the first quarter of fiscal 2014 as compared to the same period last year by 3.9%, as a result of increased sales to independent agents and dealers. Total Gross Profit. Gross profit for the first quarter of fiscal 2014 decreased by 0.2% as compared with the first quarter of fiscal 2013. This decrease reflects a reduction in gross profit due to our fully transitioned 3PL retail store supply chain relationship, which was offset by a 17.8% increase in gross profit in our other markets. This increase was driven primarily by a 77.1% increase in our public system operators, contractors, and program managers market, as well as a 16.5% increase in our commercial dealers and resellers market.Overall gross profit margin increased to 24.6%, compared to 18.4% for the same period last year, primarily driven by the absence of the lower margin sales related to the transitioned 3PL relationship. Our ongoing ability to earn revenues and gross profits from customers and vendors looking to us for product and supply chain solutions depends upon a number of factors. The terms, and accordingly the factors, applicable to each relationship often differ. Among these factors are the strength of the customer’s or vendor’s business, the supply and demand for the product or service, including price stability, changing customer or vendor requirements, and our ability to support the customer or vendor and to continually demonstrate that we can improve the way they do business. In addition, the agreements or arrangements on which our customer and vendor relationships are based are typically of limited duration, typically do not include any obligation in respect of any specific product purchase or sale and are terminable by either party upon several months or otherwise relatively short notice. Because of the nature of our business, we have been affected from time to time in the past by the loss and changes in the business habits of significant customer and vendor relationships, and we may continue to be so affected in the future. Our customer relationships could also be affected by wireless carrier consolidation or the overall global economic environment. We account for inventory at the lower of cost or market, and as a result, write-offs/write-downs occur due to damage, deterioration, obsolescence, changes in prices and other causes. Selling, General and Administrative Expenses. Total selling, general and administrative expenses decreased by $0.1 million in the first quarter of fiscal 2014 as compared with the first quarter of fiscal 2013. Selling, general and administrative expenses as a percentage of revenues increased to 19.8% in the first quarter of fiscal 2014, from 14.8% in the first quarter of fiscal 2013, primarily as a result of the reduction in revenues related tothe transitioned3PL relationship. Compensation expense increased by $0.9 million in the first quarter of fiscal 2014 as compared to the first quarter of fiscal 2013, primarily due to increased variable sales compensation expenses coupled with higher business generation investments. Marketing expense decreased by $0.8 million in the first quarter of fiscal 2014 as compared to the first quarter of fiscal 2013, primarily due to a decrease in3PL market development expenses, which were completely variable to sales. We continually evaluate the credit worthiness of our existing customer receivable portfolio and provide an appropriate reserve based on this evaluation. We also evaluate the credit worthiness of prospective and current customers and make decisions regarding extension of credit terms to such customers based on this evaluation. Accordingly, we recorded a provision for bad debts of $144,000 and $214,900 for the first quarter ended June 30, 3013 and July 1, 2012, respectively. Interest, Net. Net interest expense decreased slightly from $57,400 in the first quarter of fiscal 2013 to $54,600 in the first quarter of fiscal 2014. Income Taxes, Net Income and Diluted Earnings per Share. The effective tax rate decreased from 38.8% in the first quarter of fiscal 2013 to 37.9% in the first quarter of fiscal 2014, primarily due to the expiration of a statute of limitations relating to an uncertain tax position. As a result of the factors discussed above, net income for the first quarter of fiscal 2014 increased 2.0% and diluted earnings per share did not change from the corresponding prior-year quarter. -13- Table of Contents Liquidity and Capital Resources The following table summarizes our cash flows from operating, investing and financing activities for the three months ended June 30, 2013 and July 1, 2012: Three Months Ended June 30, 2013 July 1, 2012 Cash flows used in operating activities $ ) $ ) Cash flows used in investing activities ) ) Cash flows provided by (used in) financing activities ) Net decreasein cash and cash equivalents $ ) $ ) We used $10.4 million of net cash from operating activities in the first three months of fiscal 2014 compared with $2.3 million used in the first three months of fiscal 2013. In the first three months of fiscal 2014, our cash used in operating activities was primarily driven by increases in inventory and decreases in trade accounts payable as well as a decrease in payroll, benefits and taxes, partially offset by net income (net of depreciation and amortization and non-cash stock-based compensation expense) plus a decrease in accounts receivable. The increase in inventory is to support the increased builds we are seeing in the public system operator, contractor and program manager market. The decrease in accounts payable is related to the timing of inventory payments, includingthe utilization of our revolving line of credit to take advantage of early pay discounts. The decrease in payroll, benefits and taxes is due to the payment of our annual bonuses. Net cash used in investing activities due to capital expenditures of $0.9 million in the first three months of fiscal 2014 were up from expenditures of $0.5 million in the first three months of fiscal 2013. In both periods, capital expenditures were largely comprised of investments in information technology. Net cash provided by financing activities was $7.2 million for the first three months of fiscal 2014 compared to a net cash outflow from financing activities of $1.2 million for the first three months of fiscal 2013.For the first three months of fiscal 2014, our cash inflow was driven by net borrowings on our revolving line of credit partially offset by cash dividends paid to shareholders as well as repurchases of stock from employees and directors for minimum tax withholdings related to equity compensation. For the first three months offiscal 2013, our cash outflow from financing activities was primarily due to cash dividends paid to shareholders as well as repurchases of stock from employees and directors for minimum tax withholdings related to equity compensation, partially offset by the excess tax benefit from stock-based compensation. We are party to an unsecured revolving credit facility with SunTrust Bank and Wells Fargo Bank, National Association, with interest payable monthly at the LIBOR rate plus an applicable margin. Borrowing availability under this facility is determined in accordance with a borrowing base, and the applicable credit agreement includes financial covenants, including a minimum tangible net worth, minimum cash flow coverage of debt service, and a maximum funded debt to EBITDA ratio. These financial covenants also apply to the separate but related term loan secured by our Hunt Valley, Maryland facility discussed below. The terms applicable to our revolving credit facility and term loan also limit our ability to engage in certain transactions or activities, including (but not limited to) investments and acquisitions, sales of assets, payment of dividends, issuance of additional debt and other matters. As of June 30, 2013, we had a $9.1 million balance outstanding on our $35.0 million revolving credit facility; therefore, we had $25.9 million available on our revolving line of credit facility, subject to the limitations imposed by the borrowing base and our continued compliance with the other applicable terms, including the covenants referenced above. On December 30, 2011, we entered into a Sixth Modification Agreement with SunTrust Bank and Wells Fargo Bank, National Association which provided for certain modifications to the provisions applicable to the credit facility, including extending the term from May 30, 2012 to May 31, 2013.This term was further extended to May 31, 2014 by the Eighth Modification Agreement dated December 21, 2012. On November 30, 2012, we entered in to a Seventh Modification Agreement to allow for a special dividend paid during fiscal 2013. This revolving credit facility states that we may repurchase up to $30.0 million of our common stock (measured forward to the present date from the date of inception of the Credit Agreement, May 31, 2007) and allows for the payment of up to $6.25 million of dividends in any 12 month period. As of June 30, 2013, we had repurchased an aggregate of $13.7 million of common stock since May 31, 2007, leaving $16.3 million available for future repurchases, without the consent of our lenders or a further amendment to the terms of the facility. -14- Table of Contents We have a term loan in the original principal amount of $4.5 million from Wells Fargo Bank, National Association and SunTrust Bank, that is payable in monthly installments of principal and interest with the balance due at maturity.The note is secured by a first position deed of trust encumbering the Company-owned real property in Hunt Valley, Maryland. Effective July 1, 2011, we entered into a loan modification agreement with Wells Fargo Bank, National Association, and SunTrust Bank to extend the maturity date of the term loan to July 1, 2016. The key provisions of the loan otherwise remain the same, except that commencing July 1, 2011, the note bears interest at a floating rate of LIBOR plus 2.00%.As of June 30, 2013, we were in compliance with all loan covenants.The loan is subject to generally the same financial covenants as are applicable to our revolving credit facility, and had a balance of $2.5 million as of June 30, 2013. On March 31, 2009, we entered into a term loan with the Baltimore County Economic Development Revolving Loan Fund for an aggregate principal amount of $250,000. The term loan is payable in equal monthly installments of principal and interest of $2,300, with the balance due at maturity on April 1, 2019. The term loan bears interest at 2.00% per annum and is secured by a subordinate position on our Hunt Valley, Maryland facility. At June 30, 2013, the principal balance of this term loan was $151,900. We have made quarterly dividend payments to holders of our common stock since the second quarter of fiscal 2010.The initial amount of the dividend (after the effect of stock splits) was $0.067 per share through the fourth quarter of fiscal 2010.Since then, a dividend has been paid quarterly at amounts increasing from time to time, most recently at $0.18 per share in June 2013. On July 24, 2014, we again declared a quarterly cash dividend in the amount of $0.18 per share, payable on August 21, 2013 to holders of record as of August 7, 2013. Any future declaration of dividends and the establishment of any corresponding record and payment dates remains subject to further determination from time to time by the Board of Directors. We believe that our existing cash, payments from customers, and availability under our revolving credit facility will be sufficient to support our operations for at least the next twelve months. To minimize interest expense, our policy is to use excess available cash to pay down any balance on our revolving credit facility. We expect to meet short-term and long-term liquidity needs through operating cash flow, supplemented by our revolving credit facility. In doing so, the balance on our revolving credit facility could increase depending on our working capital and other cash needs. If we were to undertake an acquisition or other major capital purchases that require funds in excess of existing sources of liquidity, we would look to sources of funding from additional credit facilities, debt and/or equity issuances. As of June 30, 2013, we do not have any material capital expenditure commitments. In addition, our liquidity could be negatively impacted by decreasing revenues and profits resulting from a decrease in demand for our products or a reduction in capital expenditures by our customers, or by the weakened financial conditions of our customers or suppliers, in each case as a result of the downturn in the global economy, among other factors. -15- Table of Contents Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations are based on our unaudited consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amount of assets, liabilities, revenues and expenses and related disclosure of contingent assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. For a detailed discussion on our critical accounting policies, please refer to our Annual Report on Form 10-K for the fiscal year ended March 31, 2013. Off-Balance Sheet Arrangements We have no material off-balance sheet arrangements. Forward-Looking Statements This Report may contain forward-looking statements. These forward-looking statements may generally be identified by the use of the words “may,” “will,” “expects,” “anticipates,” “believes,” “estimates,” and similar expressions, but the absence of these words or phrases does not necessarily mean that a statement is not forward looking. Forward looking statements involve a number of risks and uncertainties. Our actual results may differ materially from those described in or contemplated by any such forward-looking statement for a variety of reasons, including those risks identified in our most recent Annual Report on Form 10-K and other periodic reports filed with the SEC, under the heading “Risk Factors” and otherwise. Consequently, the reader is cautioned to consider all forward-looking statements in light of the risks to which they are subject. We are not able to identify or control all circumstances that could occur in the future that may adversely affect our business and operating results. Without limiting the risks that we describe in our periodic reports and elsewhere, among the risks that could lead to a materially adverse impact on our business or operating results are the following: termination or non-renewal of limited duration agreements or arrangements with our vendors and affinity partners which are typically terminable by either party upon several months or otherwise relatively short notice; loss of significant customers or relationships, including affinity relationships; loss of customers either directly or indirectly as a result of consolidation among large wireless service carriers and others within the wireless communications industry; the strength of our customers’, vendors’ and affinity partners’ businesses; increasingly negative or prolonged adverse economic conditions, including those adversely affecting consumer confidence or consumer or business spending, or otherwise adversely affecting our vendors or customers, including their access to capital or liquidity or our customers’ demand for our ability to fund or pay for the purchase of our products and services; our dependence on a relatively small number of suppliers and vendors, which could hamper our ability to maintain appropriate inventory levels and meet customer demand; failure of our information technology system or distribution system; technology changes in the wireless communications industry, which could lead to significant inventory obsolescence and/or our inability to offer key products that our customers demand; third-party freight carrier interruption; increased competition from competitors, including manufacturers or national and regional distributors of the products we sell and the absence of significant barriers to entry which could result in pricing and other pressures on profitability and market share; our inability to access capital and obtain or retain financing as and when needed; transitional and other risks associated with acquisitions of companies that we may undertake in an effort to expand our business; the possibility that, for unforeseen reasons, we may be delayed in entering into or performing, or may fail to enter into or perform, anticipated contracts or may otherwise be delayed in realizing or fail to realize anticipated revenues or anticipated savings; our inability to protect certain intellectual property, including systems and technologies on which we rely; and our inability to hire or retain for any reason our key professionals, management and staff. Available Information Our Internet Website address is: www.tessco.com. We make available free of charge through our Website, our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13 or 15(d) of the Exchange Act as soon as reasonably practicable after such documents are electronically filed with, or furnished to, the Securities and Exchange Commission. Also available on our Website is our Code of Business Conduct and Ethics. -16- Table of Contents Item 3. Quantitative and Qualitative Disclosures About Market Risk. Interest Rate Risk: We are exposed to an immaterial level of market risk from changes in interest rates. We have from time to time previously used interest rate swap agreements to modify variable rate obligations to fixed rate obligations, thereby reducing our exposure to interest rate fluctuations. We do not have a current interest rate swap relating to our bank term loan. Our variable rate debt obligations of approximately $2.5 millionat June 30, 2013, expose us to the risk of rising interest rates, but management does not believe that the potential exposure is material to our overall financial position or results of operations. Based on June 30, 2013 borrowing levels, a 1.0% increase or decrease in current market interest rates would have an immaterial effect on our statement of income. Foreign Currency Exchange Rate Risk: We are exposed to an immaterial level of market risk from changes in foreign currency rates.Over 99% of our sales are made in U. S. Dollars so we have an immaterial amount of foreign currency risk.Those sales not made in U.S. Dollars are made in Canadian Dollars. Item 4. Controls and Procedures. In connection with the filing of this quarterly report, the Company’s Chief Executive Officer (CEO), who is its principal executive officer, also performed the function of or similar to that of principal financial officer. It is anticipated that the Company’s CEO will continue to perform the function of or similar to that of the principal financial officer, until such time as a Chief Financial Officer is named and assumes such function. The Company’s management, with the participation of the CEO (in his capacity as such and while performing the function of or similar to that of principal financial officer), has evaluated the effectiveness of the Company’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) or 15d-15(e) under the Securities Exchange Act of 1934, as amended (Exchange Act)) as of the end of the period covered by this quarterly report. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Based on the evaluation of these controls and procedures required by Rules 13a-15(b) or 15d-15(b) of the Exchange Act, the Company’s management, including the CEO (in his capacity as such and while performing the function of or similar to that of principal financial officer), and the Principal Accounting Officer has concluded that, as of the end of the period covered by this quarterly report, the Company’s disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and to provide reasonable assurance that such information is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. During the period covered by this quarterly report, there have been no changes to the Company’s internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. -17- Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings. Lawsuits and claims are filed against us from time to time in the ordinary course of business. We do not believe that any lawsuits or claims currently pending against the Company, individually or in the aggregate, are material, or will have a material adverse affect on our financial condition or results of operations. In addition, from time to time, we are also subject to review from federal and state taxing authorities in order to validate the amounts of income, sales and/or use taxes which have been claimed and remitted. Item 1A. Risk Factors. There have been no material changes from the risk factors as previously disclosed in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2013. Nevertheless, information that we have disclosed or will disclose from time to time in our public filings (including this Quarterly Report on Form 10-Q and other periodic reports filed under the Exchange Act) may provide additional data or information relative to our previously disclosed risk factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. On April 28, 2003, our Board of Directors announced a stock buyback program. As of June 30, 2013, the Board of Directors has authorized the purchase of up to 3,593,350 shares of outstanding common stock under the stock buyback program. During the first quarter of fiscal 2014, the Company did not repurchase any shares of its common stock pursuant to this program. As of June 30, 2013, we had purchased an aggregate of 3,505,187 shares of our outstanding common stock pursuant to this program for approximately $30.7 million, or an average price of $8.76 per share. Accordingly, as of June 30, 2013, 88,163 shares remained available for repurchase under this program. Shares may be purchased from time to time under this program in the open market, by block purchase, or through negotiated transactions, or possibly other transactions managed by broker-dealers. No timetable has been set for completion or expiration of the program. Until December 30, 2011, our revolving credit facility and term loan with SunTrust Bank and Wells Fargo Bank, National Association, limited to $25.0 million the aggregate dollar value of shares that may be repurchased from May 31, 2007 forward.Effective December 30, 2011, this limit was increased from $25.0 million to $30.0 million.As of June 30, 2013, we had the ability to purchase approximately $16.3 million in additional shares of common stock without violating this covenant. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. None. -18- Table of Contents Item 6. Exhibits. (a) Exhibits: Form of Restricted Stock Unit Award (incorporated by reference to exhibit 10.1 of the Company’s Current Report on Form 8-K, filed with the Securities and Exchange Commission on July 30, 2013). 31.1.1* Certification required by Rule 13a–14(a) or 15d–14(a) of the Securities Exchange Act of 1934, as amended pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1.1* Certification of periodic report Pursuant to 18 U.S.C. Section 1350 Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.1* The following financial information from TESSCO Technologies, Incorporated’s Quarterly Report on Form10-Q for the quarter ended June 30, 2013 formatted in XBRL: (i)Consolidated Statement of Income and Income for the three months ended June 30, 2013 and July 1, 2012; (ii)Consolidated Balance Sheet at June 30, 2013 and March 31, 2013; (iii) Consolidated Statement of Cash Flows for the three months ended June 31, 2013 and July 1, 2012; and (iv)Notes to Consolidated Financial Statements. * Filed herewith -19- Table of Contents Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TESSCO Technologies Incorporated Date: August 6, 2013 By: /s/ Robert B. Barnhill, Jr. Robert B. Barnhill, Jr. Chief Executive Officer (principal executive officer and performing the function of or similar to that of principal financial officer) By: /s/ Aric Spitulnik Aric Spitulnik Principal Accounting Officer -20-
